                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                     AT PADUCAH
                             CIVIL ACTION NO. 5:14-cv-00099-TBR



 EDDIE VAUGHN,                                                             PLAINTFF

 V

 LT HAWKINS, ET AL.,                                                      DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendants’, Lt. Hawkins and Officer O’Dell,

Second Motion for Summary Judgment (R. 76). Proceeding pro se, Plaintiff, Eddie Vaughn, has

responded. (R. 81). Defendants have replied (R. 83), and this matter is now ripe for adjudication.

For the reasons that follow, Defendants’ Second Motion for Summary (R. 76) is DENIED.



BACKGROUND

       Eddie Vaughn is an inmate at Kentucky State Penitentiary (KSP). (R. 1). He is suing

Defendants Lt. Hawkins, Officer J. Cureington, Officer O’Dell, and Officer John Doe—all KSP

prison officials—in their individual capacities. (R. 1). The Court construes Vaughn as alleging an

excessive force claim under the Eighth Amendment’s Cruel and Unusual Punishment Clause and

a retaliation claim under the First Amendment. (R. 1; R. 6). The relevant events are disputed.

       Vaughn alleges that on February 26, 2014, O’Dell and Doe woke him between 4:00 and

5:00 AM so that they could shakedown his cell. (R. 1 ID # 4). The Officers cuffed Vaughn’s

hands behind his back and then, according to Vaughn, destroyed his property. (R. 1 ID # 4).

O’Dell and Doe then leave for roughly ten minutes. (R. 1 ID # 4). O’Dell comes back and tells


                                                1
Vaughn that he is going to the hole. (R. 1 ID # 4). At this point Vaughn says he asked to talk to a

lieutenant or captain. Vaughn contends that Hawkins then comes to his cell and curses at him

while he was having his hands cuffed behind his back. (R. 1 ID # 4). According to Vaughn,

Hawkins and O’Dell then twist his arms behind his neck, throw him on the floor, and start

kicking him in his right side. (R. 1 ID # 4). By Vaughn’s account, Officer Cureington then joins

Hawkins and O’Dell and the three of them start dragging him away. (R. 1 ID # 4). As they are

dragging him, the three Officer’s push Vaughn up against the wall, putting a “hole in the left side

of [his] head.” (R. 1 ID # 5). Cureington then allegedly jumps on Vaughn’s back and punches

him. (R. 1 ID # 5). All three officers, as stated in Vaughn’s Complaint, then beat him and carry

him away from the other inmates so the inmates would not witness the Defendants beat Vaughn

further. (R. 1 ID # 5).

        Vaughn alleges in his verified Complaint that the beating continued once away from the

other prisoners. (R. 1 ID # 5). He states that he was stripped down to his shorts and thrown back

on the concrete to be kicked and kneed again by the Officers. Vaughn alleges this beating

“cause[d] a big hole” in his left knee, lip, and right toe. (R. 1 ID # 5).

        From here, Vaughn alleges that he is dragged to the hole and placed in a restraint chair so

tightly he can barely breath. (R. 1 ID # 5). Once in the restraint chair, Vaughn states he is

tortured for having urinated and bled on himself while onlookers laugh. (R. 1 ID # 5). Vaughn

also alleges that doctors placed sticks in the hole in his head and that from the restraint chair he

was dragged up multiple flights of stairs and thrown in a naked cell for three days. (R. 1 ID # 5).

Vaughn states that there were witnesses, the incident was on camera, and that his body spoke for

itself regarding the beating. (R. 1 ID # 5).

        Before the alleged beating, Vaughn claims that he wrote Warden White a letter in which



                                                   2
he complained about officers calling him slave nicknames and harassing him. (R. 1 ID # 6).

After the beating, in March of 2014, Vaughn states that Hawkins came to his cell and told him

that he “should learn how to spell his name correct[ly]” and that he did not care if Vaughn filed

a complaint against him because “that would not be the first time an inmate filed on them for

beating on inmates and won[‘]t be the last time either.” (R. 1 ID # 6). Vaughn alleges further that

since filling the instant lawsuit, Officer O’Dell has harassed him and told lies that have resulted

in him being “thrown in the hole.” (R. 6 ID # 28). Vaughn also alleges that Hawkins has “nigger

tattooed on his arm.” (R. 1 ID # 6).

       Defendants’ account differs from Vaughn’s dramatically. They admit that force was used

against Vaughn, but they contend that the force was reasonable and in response to Vaughn’s

behavior during a routine cell search. (R. 76-1 ID # 485). According to the Defendants, they

recovered some contraband after searching Vaughn’s cell. (R. 76-1 ID # 479). When Hawkins

ordered Vaughn to approach the cell door to be cuffed, Vaughn replied with a disrespectful

expletive. (R. 76-1 ID # 485). After eventually being cuffed, Vaughn started yelling these “white

boys are killing me” while being escorted down the walk to segregation. (R. 76-1 ID # 480). The

yelling woke other inmates on the walk. (R. 76-5 ID # 499). They too began yelling. (R. 76-5 ID

# 499). According to the Defendants, Vaughn then started to resist the escort, pulling away from

the them. (R. 76-1 ID # 480). To regain control, the Defendants placed Vaughn against the wall.

(R. 76-1 ID # 488). While placing Vaughn against the wall, he hit his head on the cell bars,

sustaining a cut on his head. (R. ID 76-1 # 488). Vaughn continued to resist and refused to walk

on his own, causing Vaughn and the Defendants to fall to the ground at least twice. (R. 76-5 ID #

499). Finally, Vaughn pulled O’Dell’s radio microphone off, at which point Hawkins radioed for

back up. (R. 76-5 ID # 499). When back up arrived, the Defendants placed Vaughn on the



                                                 3
ground. (R. 76-5 ID # 499). Hawkins told Vaughn if he continued to resist, he would be carried

to segregation. (R. 76-5 ID # 499). Vaughn stopped resisting. (R. 76-5 ID # 499).

       Before the Court is Defendant’s Second Motion for Summary Judgment. (R. 76). Their

first was denied by the Honorable Judge Stivers for the Defendants’ failure to support their

argument with properly authenticated evidence. (R. 44 ID # 354-358). Judge Stivers was also

reluctant to grant summary judgment before viewing video evidence alleged by Vaughn to have

captured the events occurring on February 26, 2014. (R. 44 ID # 356).

       Since that denial, Defendants have been ordered to produce “any and all video footage

pertaining to the claims raised in the instant action, including video footage of Plaintiff’s cell

extraction and the escort from his cell to the segregation unit.” (R. 43). The Defendants have

complied. (R. 45; R 51). Two discs have been filed with the Court. One disc contains video

footage from a KSP security camera (KSP Security Footage). The other contains hand-held

footage documenting Vaughn’s placement in, and removal from, the restraint chair (KSP Hand-

held Footage). The Hand-Held Footage also documents Vaughn receiving medical attention.

Both Discs were filed under seal, and the Court has viewed the video footage.



STANDARD

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

ambiguities and draw all reasonable inferences against the moving party. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material



                                                  4
fact.” Street v. J. C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether

the party bearing the burden of proof has presented a jury question as to each element in the case.

Hartsel v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere

scintilla of evidence in support of his position; the plaintiff must present evidence on which the

trier of fact could reasonably find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). The plaintiff may accomplish this

by “citing to particular parts of materials in the record” or by “showing that the materials cited

do not establish the absence . . . of a genuine dispute . . . .” Fed. R. Civ. P. 56(c)(1). Mere

speculation will not suffice to defeat a motion for summary judgment; “the mere existence of a

colorable factual dispute will not defeat a properly supported motion for summary judgment. A

genuine dispute between the parties on an issue of material fact must exist to render summary

judgment inappropriate.” Monette v. Electronic Data Sys. Corp., 90 F.3d 1173, 1177 (6th Cir.

1996).



DISCUSSION

         In considering the Defendants’ Second Motion for Summary Judgment, the Court will

first address Vaughn’s excessive force claim, then Vaughn’s retaliation claims, and finally the

Defendants’ assertion of qualified immunity.

   A. There Remains a Genuine Dispute as to a Material Fact Concerning Vaughn’s Excessive
      Force Claim.

         Prisoners are protected from the use of excessive force by the Eighth Amendment.

Whitley v. Albers, 475 U.S. 312, 327, 106 S. Ct. 1078, 89 L. Ed. 2d 251 (1986). But not all force

is excessive. Parrish v. Johnson, 800 F.2d 600, 604 (6th Cir. 1986) (“[N]ot every intrusion upon

a prisoner's bodily integrity will rise to the level of an Eighth Amendment violation.”). In

                                                   5
determining whether force is excessive, courts must decide “whether force was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

Hudson v. McMillian, 503 U.S. 1, 6-7, 112 S. Ct. 995, 117 L. Ed. 2d 156 (1992). The “good faith

use of physical force in pursuit of valid penological or institutional goals will rarely, if ever,

violate the Eighth Amendment.” Parrish, 800 F.2d at 604. In the context of a prison, decisions to

use force are often “necessarily made in haste, under pressure, and frequently without the luxury

of a second chance.” Whitley, 106 S. Ct. at 1084. Therefore, in making such a determination,

courts must be careful to consider the nature of the prison setting and not unreasonably second

guess prison officials’ actions taken in the heat of the moment. Parrish, 800 F.2d at 604. (citing

Whitley, 106 S. Ct. at 1084-85).

        However, case law makes it clear that striking a subdued inmate or slamming him into

concrete while he remains defenseless with his hands cuffed behind his back is both a violation

of the Eighth Amendment, and “repugnant to the conscience of mankind.” Smith v. Mensinger,

293 F.3d 641, 649-50 (3d Cir. 2002) (citing Hudson, 503 U.S. at 10); see also Cordell v.

McKinney, 759 F.3d 573, 585-86 (6th Cir. 2014); Burgess v. Fischer, 735 F.3d 462, 474-75 (6th

Cir. 2013); Schreiber v. Moe, 596 F.3d 323, 332 (6th Cir. 2010); McDowell v. Rogers, 863 F.2d

1302, 1307 (6th Cir. 1988). With these considerations in mind, the Court turns to Defendants’

Second Motion for Summary Judgment.

        Defendants claim that Vaughn’s version of events is completely unsupported, pointing to

his minimal injuries, O’Dell’s and Hawkins’s affidavits, and the video evidence filed with the

Court.1 (R. 76-1 ID # 486-487). The Court disagrees.


1
 The Defendants also point to prison medical records and disciplinary proceedings, but—again—fail to properly
authenticate them pursuant to Federal Rule of Civil Procedure 56. Therefore, the Court is—again—precluded from
considering them. See Moore v. Holbrook, 2 F.3d 697, 699 (6th Cir. 1993); see also (R. 44 ID # 354) (Judge Stivers
refusing to consider the medical records and disciplinary records because they were not properly authenticated).

                                                        6
       First, the Court notes that the video evidence factually discounts much of Vaughn’s story.

Vaughn claims that before he was placed against the wall outside of his cell, the Officers twisted

his arms behind his neck, threw him on the ground, and started kicking him. The Security

Footage proves this never happened. (KSP Security Footage, filed under seal).

       Vaughn also claims that he was pushed up against the wall while being escorted to

segregation. The Security Footage proves this, in fact, occurred. (KSP Security Footage, at

31:12, filed under seal). But this force was a reasonable response to Vaughn being uncooperative

and trying to pull away from Officer O’Dell and Lt. Hawkins. (KSP Security Footage, at 31:10,

filed under seal). As such, when Vaughn was placed against the wall, which resulted in the

wound to the left side of his head, the Officers’ use of force was not excessive, but instead

necessary to restore order and regain control of the situation. Therefore, when Vaughn was

placed against the wall his Eighth Amendment rights were not violated.

       Next, Vaughn alleges that after he was placed against the wall, Officer Cureington

jumped on his back and started punching him while the other Officers beat him. The Security

Footage proves this did not happen. (KSP Security Footage, at 31:12, filed under seal). After,

Vaughn was placed against the wall, the Defendants continued to escort him to segregation—no

one jumped on his back or beat him directly after he was placed on the wall. (KSP Security

Footage, at 31:12-31:41, filed under seal).

       Once he arrived at the restraint chair, Vaughn alleges he was placed in the chair so tightly

that he could barely breath. The Hand-Held Video shows this did not happen. (KSP Hand-Held

Video Footage, Placement in Restraint Chair Pt. 1, at 5;59-11:05, filed under seal; KSP Hand-

Held Video Footage, Placement in Restraint Chair Pt. 2, at 0:01-7:30, filed under seal). While the

chair is evidently uncomfortable, it is necessarily intended to be. At no point is Vaughn so tightly



                                                 7
secured that he could not breath. Vaughn also alleges that he was tortured while in the chair. This

too never happened. (KSP Hand-Held Video Footage, Placement in Restraint Chair Pt. 1, filed

under seal; KSP Hand-Held Video Footage, Placement in Restraint Chair Pt. 2, filed under seal)

       Vaughn’s claim that doctors placed sticks in his head wound is similarly discounted by

the Hand-Held Video. (KSP Hand-Held Video Footage, Medical Attention, filed under seal).

Indeed, the Hand-Held Video shows that Vaughn’s wounds were promptly and appropriately

attended to. (KSP Hand-Held Video Footage, Medical Attention, filed under seal). His wounds

were cleaned and bandaged, and the the blood was cleaned off his face, head, and neck. At no

point were sticks of any kind placed in his wounds. (KSP Hand-Held Video Footage, Medical

Attention, filed under seal).

       Finally, Vaughn claims that he was dragged up flights of stairs and thrown into a cell

naked. This did not happen. Vaughn was walked up stairs and into a cell. (KSP Hand-Held

Video Footage, Removal from Restraint Chair, filed under seal). He had shorts on at the time.

(KSP Hand-Held Video Footage, Removal from Restraint Chair, filed under seal)

       But the video evidence does not refute all of Vaughn’s story. Indeed, the video evidence

may support part of Vaughn’s story. The Security Footage only captures the first portion of

Vaughn’s walk to segregation, in which he is placed against the wall. (See generally KSP

Security Footage, filed under seal). But by the Defendants’ own account Vaughn continued to

resist. (R. 76-5 ID # 499; R. 76-6 ID # 502). Hawkins’s affidavit states that he had to call backup

to subdue Vaughn. (R. 76-5 ID # 499). O’Dell’s and Hawkins’s affidavits both state that at some

point Vaughn grabbed O’Dell’s hand-radio. (R. 76-5 ID # 499; R. 76-6 ID # 502). Neither of

these events are captured on the KSP Security Footage or the KSP Hand-Held Footage.

Therefore, by the Defendants’ own account, the Court must assume there to be a time gap



                                                 8
between where the Security Footage ends and where the Hand-Held Video Footage starts. What

happened during this gap is disputed. Following the Defendants alleged timeline, Vaughn pulled

off O’Dell’s hand-radio, and Hawkins had to call in other officers to assist in subduing Vaughn.

(R. 76-5 ID # 499; R. 76-6 ID # 502). But according to Vaughn’s alleged timeline, the gap

coincides with when Vaughn alleges he was dragged away from inmates and off camera to be

beaten. (R. 1 ID # 5; R. 81 ID # 515). It’s during this time that Vaughn contends he suffered

wounds to his knee, lip, and toe. (R. 1 ID # 5). Contrary to the Defendants’ position and

Hawkins’s affidavit, Vaughn suffered a wound to his knee at some point between being extracted

from his cell and placed in the restraint chair. The Hand-Held Footage shows a wound on

Vaughn’s Knee being dressed after he is placed in the restraint chair. (KSP Hand-Held Video

Footage, Medical Attention, filed under seal).

        The Court notes that it cannot dismiss part of Vaughn’s story simply because the rest is

fabricated. Rather, the fact that most of Vaughn’s story is demonstrably false is a fact to be

considered by the jury in assessing Vaughn’s credibility. It is not the Court’s place to judge

Vaughn’s credibility or weigh the evidence. Alspaugh v. McConnell, 643 F.3d 162, 168 (6th Cir.

2011) (overturning a district court’s grant of summary judgment because the court made an

improper credibility judgment in adopting a prison officials version of events over an inmate’s

regarding an excessive force claim). Therefore, the Court finds Vaughn’s allegation2 concerning

the beating that took place away from inmates and off camera sufficiently supported by the gap

in video surveillance and the knee wound so as to create a factual dispute that must be resolved

by a jury.

        Defendants argue that Vaughn’s excessive force claim should fail as a matter of law


2
 The allegations in Vaughn’s verified Complaint carry the same weight as if in an affidavit because he signed the
Complaint under the penalty of perjury. El Bey v. Roop, 530 F.3d 407, 414 (6th Cir. 2009).

                                                         9
because his wounds are minimal. (R. 76-1 ID # 487). The Defendants’ argument fails for two

reasons. First, the Defendants make this argument only regarding Vaughn’s head wound. (R. 76-

1 ID # 488). They contend this is his only wound. (R. 76-1 ID # 488; R 76-5 ID # 500). As

already discussed, it is not.

        Second, the argument fails even if applied to the knee wound. The fact that Vaughn’s

knee wound is minimal is irrelevant if it was the result of force that is “repugnant to the

conscious of mankind.” Hudson, 503 U.S. at 7-10 (“The Eighth Amendment's prohibition of

cruel and unusual punishments necessarily excludes from constitutional recognition de minimis

uses of physical force, provided that the use of force is not of a sort repugnant to the conscience

of mankind.”) (emphasis added). The force alleged by Vaughn to have caused the knee wound—

being beaten while subdued and cuffed behind his back—is, in fact, repugnant to the conscious

of mankind. Id. Whether such force occurred, as already discussed, is a matter for the jury to

decide. Thus, Defendants’ argument fails. Summary judgment on Vaughn’s excessive force

claim is denied.

    B. There Remains a Genuine Dispute as to a Material Fact Concerning Vaughn’s Retaliation
       Claims.

        Vaughn brings a First Amendment retaliation claim against Defendants. To be successful

Vaughn must establish the following: (1) he was “engaged in protected conduct; (2) an adverse

action was taken against the him that would deter a person of ordinary firmness from continuing

to engage in that conduct; and (3) there is a causal connection between elements one and two—

that is, the adverse action was motivated at least in part by the plaintiff's protected conduct.”

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999). Typically, “the question of whether an

alleged retaliatory action poses a sufficient deterrent threat to be actionable will not be amenable

to resolution as a matter of law.” Bell v. Johnson, 308 F.3d 594, 603 (6th Cir. 2002). “[U]nless

                                                 10
the claimed retaliatory action is truly inconsequential, the plaintiff's claim should go to the jury.”

Id.

       The Court construes Vaughn as bringing two separate retaliation claims. First, the Court

construes Vaughn as alleging that the cell search occurring on February 26, 2014 was retaliation

for writing the letter to Warden White in which he complains of being called “slave nicknames.”

Next, the Court construes Vaughn as alleging that O’Dell retaliated against him for filing the

instant law suit by harassing him and telling lies that have resulted in Vaughn being placed in

solitary confinement.

       Defendants respond to Vaughn’s first retaliation claim by arguing, as they did in their

first motion for summary judgment, that Vaughn’s claim fails because he was not engaged in

constitutionally protected conduct while being uncooperative and violating prison disciplinary

policies during the cell search and subsequent escort to segregation. (R. 33 ID # 198-197; R 76-1

ID # 484). This argument is misguided. As Judge Stivers already pointed out to the Defendants,

the protected conduct is not the cell search; Rather, the cell search, and events that took place

after, is the alleged retaliation. The protected conduct is Vaughn’s writing the letter to Warden

White. (R. 44 ID # 357). Therefore, this argument—for the second time—fails.

       Defendants argue that Vaughn’s second claim fails for two reasons. First, Vaughn’s

allegation is unsupportable because the Justice Cabinet’s Office of Legal Services did not receive

Vaughn’s Complaint in the instant lawsuit until after the alleged harassment took place. (R. 76-1

ID # 484). Therefore, according to the Defendants, O’Dell could not have retaliated against

Vaughn for the instant lawsuit on the alleged date because on that date O’Dell had no knowledge

of the instant lawsuit. (R. 76-1 ID # 484). Second, Vaughn provides no proof that he exhausted

his administrative remedies. Neither reason defeats Vaughn’s claim. (R. 76-1 ID # 484).



                                                  11
       First, just because the Justice Cabinet’s Office of Legal Services did not receive

Vaughn’s Complaint prior to the alleged harassment, does not mean that O’Dell was unaware of

it. Vaughn could have told other inmates about filling the lawsuit, who in turn told O’Dell.

Vaughn could have told O’Dell himself. In his Response to Defendants’ Second Motion for

Summary Judgment, Vaughn claims that he had filed numerous grievances concerning O’Dell’s

alleged harassment. (R. 81 ID #528). Mention of the lawsuit could have been in a grievance and

eventually made its way back to O’Dell. The Court will not exhaust every possible way in which

knowledge of the instant lawsuit could have gotten back to O’Dell prior to the Justice Cabinet

receiving the Complaint on October 1, 2014. Suffice it to say the possibilities are numerous.

Therefore, the Justice Cabinet receiving the Complaint on October 1, 2014, prior to the date of

the alleged harassment by O’Dell, does not defeat Vaughn’s retaliation claim.

       Second, The Burden is on the Defendants to prove that Vaughn has not exhausted his

administrative remedies—the burden is on not on Vaughn to prove that he has. The Prison

Litigation Reform Act (PLRA) provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a). However, “[i]n a claim by a prisoner, failure to exhaust

administrative remedies under the PLRA is an affirmative defense that must be established by

the defendants.” Napier v. Laurel Cty., 636 F.3d 218, 225 (6th Cir. 2011) (citing Jones v. Bock,

549 U.S. 199, 204, 127 S. Ct. 910, 166 L. Ed. 2d 798 (2007). Defendants have provided no proof

that Vaughn has failed to exhaust his administrative remedies. Because their argument is

unsupported, it fails. Summary Judgment on Vaughn’s retaliations claims is denied.




                                                 12
      C. Defendants are Not Entitled to Qualified Immunity on Summary Judgment.

         Defendants argue that they are entitled summary judgment on Vaughn’s excessive force

claim based on qualified immunity. (R. 76-1 ID # 488-491). They are not.

         Pursuant to the doctrine of qualified immunity, “government officials performing

discretionary functions generally are shielded from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct.

2727, 73 L. Ed. 2d 396 (1982). Determining whether defendants are entitled to qualified

immunity involves two questions: First, based on applicable law and the facts viewed in the light

most favorable to the plaintiff, has a constitutional violation occurred? Bell v. Johnson, 308 F.3d

594, 601 (6th Cir. 2002). Second, if the answer to the first question is yes, was the constitutional

right “clearly established” at the time of violation. Saucier v. Katz, 533 U.S. 194, 121 S. Ct.

2151, 150 L. Ed. 2d 272 (2001). To be “clearly established, the contours of the right must be

sufficiently clear that a reasonable official would understand that what he is doing violates that

right.” Bell, 308 F.3d at 602. In other words, “the unlawfulness [of the action] must be apparent.”

Id.

         As discussed, there remains a factual dispute as to whether the Defendants used excess

force against Vaughn in violation of his Eighth Amendment rights. Furthermore, the Court finds

that the right to be free from excessive force, as alleged here, is a clearly established right. See,

e.g., Cordell, 759 F.3d at 585-86. Therefore, the Defendants are not entitled to qualified

immunity on summary judgment.




                                                  13
                                           CONCLUSION


   For these reasons, and consistent with the Court’s conclusions above,


   IT IS HEREBY ORDERED that Defendants’ Second Motion for Summary Judgment is

hereby DENIED.


   A telephonic conference is set November 20, 2018 at 10:00 a.m. CDT. Counsel and

plaintiff must call 1-877-848-7030 then give the Access Code 2523122 and #, then when

prompted press # again to join the call.




                                                              November 5, 2018




 cc.
 Eddie Gene Vaughn
 182952
 KENTUCKY STATE PENITENTIARY
 266 Water Street
 Eddyville, KY 42038
 PRO SE




                                               14
